The plaintiffs in error brought an action in the District Court of Bosque County against J.M. Robertson and others to recover a tract of land situated in that county, being one-third of a league, but in which there is an excess, making the real amount embraced in the survey 1600 acres. The petition first sets out the cause of action, as in an ordinary action of trespass to try title, and then proceeds to set up the title of plaintiffs to the land and the claim of title under which the defendants hold, asking that the sale under execution as hereafter stated be set aside. A severance between J.M. Robertson and the other defendants was granted, and Robertson disclaimed title to 1000 acres of the land. The facts found by the Court of Civil Appeals are as follows:
It was admitted that appellants had a perfect title to the land in controversy up to the time of the execution sale on October 7, 1884, and that whatsoever title Robertson had was by virtue of the sheriff's sale of the land that took place on the above date. On the 22nd day of May, 1884, the Supreme Court of Texas rendered a judgment dismissing a writ of error in a case, T. W. House et al. v. J.F. Whitworth, and against the plaintiffs in error for all costs of the suit, and on the 19th day of June, before the adjournment of that term of the court, the Clerk of the Supreme Court issued an execution, accompanied with a bill of costs, addressed to the sheriff of Bosque County, who executed it by levying upon a tract of land in the said county, the levy being endorsed upon the execution, as follows: "Came to hand on the 23rd day of June, 1884, and executed on the 20th day of August, 1884, by seizing and levying upon a certain tract of land in Bosque County, Texas, one third of a league, beginning at the N.E. corner of a survey in name of Urley Hunter, from which a Spanish oak bears south 20 degrees west 19 varas, marked J., another bears 67 west 15 varas, marked Y.; thence *Page 686 
north 60 east 2834 vrs., to corner of an Elm bears north, 37 W. P. vrs., marked T., a walnut bears S., 70 E. 20 vrs., marked N.; thence south 30 E. 2940 vrs., to corner from which a live oak bears bars S. 75 east, 24 vrs., marked T., another bears south 77 vrs., marked K.; thence south 60 west 2834 vrs., to corner from which a Spanish oak bears S. 30 degrees east 19 vrs., marked H., another bears south 34 E. 21 vrs., marked L.; thence N. 30 W. (130 vrs., branches, 320 vrs., a creek) 2940 vrs. to the place of beginning."
Upon the execution was endorsed a return that the land was advertised for sale as required by law and that on the seventh day of October, 1884, being the first Tuesday of that month, the land was sold at public sale at the court house door in Meridian, to J.M. Robertson, for the sum of $25, which he paid. The sheriff executed to Robertson a deed, in which the land was described as beginning at the northeast corner of a survey in the name of Wiley Hunter, otherwise describing the land as in the levy.
In addition to the findings made by the Court of Civil Appeals, we find in the record the undisputed evidence of the defendant Robertson to be that the land at the time of the sale was worth to him about fifty cents an acre, and that the survey actually contained something over 1600 acres; that in 1884, or 1885, he leased the land to one Kingsbery, who built some sheep-sheds and pens on it which remained there until about three or four years before the trial, which was in 1895, when one Goodwin, the tenant of J.M. Robertson, took possession of the land for Robertson and held it until the trial.
There was no offer in the pleadings, nor shown in the testimony, on the part of the plaintiff in the court below, to refund to the defendant the money that he had paid in purchasing the land, and there is no proof showing what was the value of the use and occupation of the land during the time that Robertson had possession of it.
There was a trial before a jury in the District Court, which resulted in a verdict for the defendants and judgment entered accordingly, which judgment was affirmed by the Court of Civil Appeals.
The plaintiffs in error claim that the sale under which defendant Robertson seeks to hold the land is void, because (1) the execution under which the sale was made, having been issued before the adjournment of the court for the term at which the judgment was rendered, is absolutely void; (2) because the levy of the execution upon the land as endorsed upon it was void, for uncertainty in the description of the land and for other reasons. They also claim that if the sale is not void, it is voidable in this proceeding, and that the deed should be set aside because of the irregularities which occurred in issuing and levying the execution, and the inadequacy of the price at which the land was sold to the defendant.
The Court of Civil Appeals rightly held that the execution, although prematurely issued, was not void, but that the issuance before the adjournment of the court at that term was an irregularity; and also that *Page 687 
the levy as endorsed upon the execution, although defective, was not void, and that, for these reasons, the sale made by virtue of the execution and levy was not void as claimed by the plaintiffs. It is unnecessary for us to discuss these questions, since they are properly disposed of by the Court of Civil Appeals in an able opinion well supported by authorities.
The plaintiffs in the court below asked special instruction be given to the jury which would have submitted to them the issue as to whether the irregularities in the issuance and levy of the execution, taken in connection with the inadequacy of price, would justify setting aside of the sheriff's sale and the deed under which Robertson claimed, which instructions were refused by the court and the issue was not presented in any form in the general charge of the court. This ruling is sustained by the Court of Civil Appeals.
It is true that inadequacy of price alone is not as a rule a sufficient reason for avoiding the sheriff's sale made under a valid judgment and execution, but, when the price paid for the land at such sale is enormously inadequate and disproportioned to the value of the land sold, slight irregularities will be sufficient to justify setting the sale aside by a direct proceeding for that purpose. Allen v. Stephanes, 18 Tex. 672; Taul v. Wright, 45 Tex. 395. In the former case the price paid by the purchaser at the sheriff's sale was one-twentieth part of the value of the property sold, and the court said, "When the disproportion is so enormous as in this case, but slight additional circumstances will justify the inference that the sale was fraudulent."
In Taul v. Wright the price paid by the purchaser was more inadequate than in the former case, and in that case the court used this language, "And if the judgment is valid, though it may be impossible to determine the precise limit at which mere inadequacy of price alone will authorize the setting aside a judicial sale, still it cannot be denied that there may be cases in which the price paid is so utterly insignificant and shockingly disproportionate to the value of the property, that a court of equity cannot regard it as, in conscience, any consideration whatever, and the mere fact of attempting to hold the property so purchased will be held conclusive evidence of fraud. Certainly, when there is an enormous inadequacy of price at a sheriff's sale, if there are but slight irregularities or other circumstances attending it calculated to prevent the property from bringing something like its reasonable value, it is regarded as unconscientious in the purchaser to hold the property so purchased, and his deed will be canceled."
In the case now before the court the price paid by Robertson for the land — 1600 acres — was $25.00. The land was by Robertson valued at $800 — certainly not over-valued. Thus it will be seen that the price paid was the one thirty-second part of the value of the land as estimated by the purchaser himself. It needs no argument to show that such a consideration, for this property, was enormously inadequate, and while not sufficient of itself, perhaps, to authorize the court to set the sale *Page 688 
aside, when taken in connection with the irregularities committed by the officers in issuing and executing the process, it must be held sufficiently inadequate to call upon a court of equity to interfere and protect the rights of the plaintiffs therein. In this case the execution was issued before the expiration of the term of the court at which the judgment was rendered, and, so far as we know, without any reason therefor. The levy endorsed upon the execution so defectively described the land as to make it difficult for a purchaser to ascertain its locality, and it did not state that the land was levied upon as the property of one or all of the defendants in execution, nor did it appear from the levy whose title or right to the land was to be sold under that process. A person desiring to purchase the land thus levied upon could not ascertain from the levy what title he would acquire by his purchase, and we think that this was a gross irregularity in making the levy and such as would affect the price for which the land would sell.
Defendant in error insists that the plaintiff's claim is a stale demand, that the undisputed evidence shows this fact; and also that the plaintiff failed to refund or offer to refund to the defendant the money paid by him for the land purchased at the sheriff's sale, which went to discharge the judgment against the plaintiffs. Stale demand does not apply to this case and it is unnecessary for us to discuss the question.
It is true that ordinarily a plaintiff who seeks to set aside a sale which is voidable, when the purchase price paid at such sale has gone to discharge a debt justly due by him, must refund or offer to refund the purchase money paid by the purchaser at such sale. Whether or not the plaintiff must make this offer in order to entitle him to the relief depends upon the circumstances of the particular case. It is not an unvarying rule; but courts of equity will protect the defendant, under ordinary circumstances, in the possession of the property, until he is reimbursed for the amount of money that he has expended in discharge of a debt due by the plaintiff; but this may he done either by requiring the party seeking the relief to pay the money in order to maintain the action, or the court may in its decree suspend the writ of possession until the money is paid. Bailey's Admr. v. White,13 Tex. 114.
In this case it appears from the evidence that the defendant Robertson had possession of 600 acres of the land for at least five or six years. There if no proof as to the value of the rents, but the price paid was but $25; the possession was taken the next year after the purchase, and the plaintiffs had a right to have the money which they owed to the defendant on account of the purchase of the land offset by the rents of the land itself and the value of the use thereof. Burns v. Ledbetter, 54 Tex. 387. In the last case cited, the court said, "It appears from the record that Ledbetter has held the possession of the property and enjoyed the fruits and revenues thereof for several years. Burns and wife are certainly entitled to recover from him the rental value of the property during that time. We think that the case is somewhat analogous to that of a mortgagee in possession who, by the rules of equity, is required *Page 689 
to account for the benefits derived from the use of the property, which must be placed by him to the satisfaction of the mortgage." Under the facts of this case we think that the defendant should himself, if he desired to be reimbursed for the small amount that he had paid for the land, have accounted for the rents and profits during the time that he had possession if he thought that they were of less value than the twenty-five dollars that he paid for the 1600 acres of land.
It was admitted in this case that the plaintiffs had the title to the land in controversy and were therefore entitled to recover unless the testimony was such as to show that the defendant acquired a title under the sale made by the sheriff by virtue of the execution before referred to. The evidence upon which defendant relies as a defense is without any conflict in any material point, and, in fact, so far as affects his title, wholly without any conflict. But one conclusion can be drawn from the evidence, and there remains nothing to submit to a jury. There is no question of fact in the case. The consideration is so disproportioned to the value of the land that, as a matter of law, it must be held by the court as being enormously inadequate, as expressed in the decisions, and the irregularities in issuing and executing the process, especially in the entry of the levy upon the execution, are so gross that, as matter of law, it must be held that they would affect the price for which the land would sell. It is not a question as to whether it did really affect the price in this instance or not, but the small sum for which 1600 acres of land sold appeals strongly to a court of equity as evidence of the fact that the sale was made under such circumstances as would deter persons desiring to purchase from bidding at that sale. There is no room for difference of opinion as to the effect in this instance; the evidence discloses a sufficient cause for the small price bid for the land, and this cause must be held to have produced the result of sacrificing the property. The District Court, upon the evidence before it, should have directed the jury to find a verdict for the plaintiffs, and the Court of Civil. Appeals ought to have reversed the judgment of the District Court and have rendered judgment for the plaintiffs. It therefore becomes the duty of this court to enter the judgment which the Court of Civil Appeals should have rendered.
It is ordered that the judgments of the District Court and the Court of Civil Appeals be reversed, and that the sale made by the sheriff under the execution before stated and the deed of the sheriff made to the defendant Robertson be, and the same are hereby set aside, canceled, and held for naught, and that the plaintiffs in this case have and recover of the defendant Robertson the lands claimed by him, and described in his answer, and for all costs in this behalf expended.
Reversed and rendered. *Page 690